

116 HRES 1239 IH: Expressing support for designating November 2020 National Career Development Month.
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1239IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Mr. Langevin (for himself and Mr. Thompson of Pennsylvania) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for designating November 2020 National Career Development Month.Whereas November 2020 marks the 107th year that the National Career Development Association (NCDA) is committed to its mission of inspiring and empowering individuals to achieve their career and life goals;Whereas a competitive global economy requires workers who make informed career choices to prepare for skilled professions;Whereas preparation for a purposeful career path helps to ensure gainful employment best utilizing one’s skills and talent, while providing potential employers with a well-prepared workforce ready to meet the challenges of the global marketplace;Whereas career development programs enable students to gain a realistic understanding of how formal education prepares them for post-high school plans, which may include immediate employment in a civilian or military occupation, or further education at a vocational program, community college, or university;Whereas career development activities in our communities contribute to lower unemployment as people identify careers that match their interests and desired work environments;Whereas freedom of occupational and career choice is one of the most important birthrights of every United States citizen, and this freedom will be protected and enhanced throughout life;Whereas professional career development assistance, including but not limited to career counseling, should be available to all persons throughout their lifespans;Whereas career development assistance is a community partnership effort involving the education system, the home and family structure, business, industry, and a wide variety of community agencies and organizations and is not carried out by career development professionals alone;Whereas equity, not just equality, of career development opportunities should be available for all persons;Whereas the right to change occupations or career directions is fully as important as the right to choose an occupation or career direction;Whereas accurate, up-to-date information about educational and occupational opportunities is vital;Whereas helping individuals increase self-understanding of their abilities, interests, values, and goals is a vital foundation of the career development process;Whereas career professionals help to provide career development services to inspire and empower our citizens’ attention to where it is needed most: empowering the national economy through maximum individual productivity;Whereas according to the Bureau of Labor and Statistics, as of October 2020, 11,000,000 workers are unemployed;Whereas career professionals help the United States worker meet the very real and immediate challenges of economic development, student achievement, and global competitiveness;Whereas career professionals are a vital resource for the livelihood of our Nation’s workforce and are underutilized relative to their potential need and value; Whereas a Harris Interactive Poll, conducted in partnership with NCDA, examined the perceptions of today’s workforce on the effectiveness of career counselors, the need for expanded workforce training opportunities and the hardships implicit in selecting, changing, or getting a job in the current economic climate, and the feedback is very clear; andWhereas the 2011 Harris Poll results revealed that—(1)only one quarter (24 percent) of adults report that they have already visited a career practitioner and 86 percent of those found them to be helpful; and(2)only 37 percent of respondents reported making a conscious choice when choosing a career while over half (56 percent) took the only job available, looked interesting at the time, or chose based on the influence of parents, relatives, or friends: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of National Career Development Month;(2)affirms that career professionals are a valuable resource for the Nation’s workforce;(3)recognizes career development activities increase competencies needed for success in a global economy;(4)urges workers and jobseekers to utilize the services of career professionals; and(5)encourages career professionals, students, educators, parents, employers, and the current workforce to celebrate and promote career development.